
	
		I
		112th CONGRESS
		1st Session
		H. R. 30
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mrs. Biggert (for
			 herself, Mr. Walsh of Illinois, and
			 Mr. Manzullo) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To require Surface Transportation Board consideration of
		  the impacts of certain railroad transactions on local communities, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Taking Responsible Action for
			 Community Safety Act.
		2.Effect of mergers
			 on local communities and rail passenger transportationSection 11324 of title 49, United States
			 Code, is amended—
			(1)in subsection
			 (a)—
				(A)by striking the
			 last sentence and inserting The Board shall hold public hearings on the
			 proposed transaction, including public hearings in the affected communities,
			 unless the Board determines that public hearings are not necessary in the
			 public interest.;
				(2)in subsection
			 (b)—
				(A)by striking
			 which involves the merger or control of at least two Class I
			 railroads, and inserting with respect to a transaction that
			 involves at least one Class I railroad,;
				(B)by inserting the effect on the
			 public interest, including after the Board shall
			 consider;
				(C)in paragraph (2),
			 by striking on the public interest;
				(D)by striking
			 and at the end of paragraph (4);
				(E)by striking the
			 period at the end of paragraph (5) and inserting a semicolon; and
				(F)by adding at the
			 end the following new paragraphs:
					
						(6)the safety and
				environmental effects of the proposed transaction, including the effects on
				local communities, such as public safety, grade crossing safety, hazardous
				materials transportation safety, emergency response time, noise, and
				socioeconomic impacts; and
						(7)the effect of the
				proposed transaction on intercity rail passenger transportation and commuter
				rail passenger transportation, as defined by section 24102 of this
				title.
						;
				(3)by redesignating
			 subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g) and
			 inserting a new subsection (c) as follows:
				
					(c)The Board shall approve and authorize a
				transaction under this section when it finds the transaction is consistent with
				the public interest. The Board shall not approve a transaction described in
				subsection (b) if it finds that the transaction’s impacts on safety and on all
				affected communities, as defined under subsection (b), outweigh the
				transportation benefits of the transaction. The Board may impose conditions
				governing a transaction under this section, including conditions to mitigate
				the effects of the transaction on local
				communities.
					;
			(4)in subsection (d),
			 as redesignated, by striking The Board shall approve and all
			 that follows through the transaction, including and inserting
			 The conditions the Board may impose under this section include;
			 and
			(5)in subsection (e),
			 as redesignated, by striking the merger or control of at least two Class
			 I railroads, as defined by the Board and inserting a transaction
			 described in subsection (b).
			
